 it'i'k_In the Matter of CONTAINER CORPORATION of AMERICA, EMPLOYERandINTERNATIONAL UNION OF OPERATINGENGINEERS,I4OCAL 89, A. F.of L., PETITIONERCase No. 9-RC-346.-Decided May 9,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeWilliam Naimark, hearing officer.The hearing officer's rulings madeat a hearing are free from prejudicial error and are hereby affirmed.The motion of the Employer and District 50, United Mine Workers ofAmerica, herein called the Intervenor, to dismiss the petition ishereby denied for the reasons stated in paragraphs 3 and 4 hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.The question concerning representation :The Intervenor and the Employer contend that a contract in effectbetween them covering the employees involved in the petition is a barto this proceeding.This contract is dated March 8, 1948, expiringby its terms on February 15, 1949, but subject to automatic renewalfor yearly periods thereafter in the absence of notice given by eitherparty to the other 60 days before the expiration date.On December13, 1948, the Intervenor served notice upon the Employer requestinga conference to negotiate changes in the terms of the contract.OnDecember 20, 1948, the Petitioner filed its original petition in thiscase.On February 10, 1949, the Intervenor and the Employer exe-cuted an agreement extending the terms of the contract from February15, 1949, its expiration date, to May 15, 1949.As automatic renewalof the 1948 contract was forestalled by the Intervenor's timely notice,and as the petition herein was filed before the execution of the exten-sion agreement of February 10, 1949, neither the contract as originally83 N. L.R. B., No. 65.424 CONTAINER CORPORATION OF AMERICA'425executed noras amendedby the extensionagreementmay serve as:abar to thisproceeding.'. .We find that a questionaffecting commerce exists-concerning, therepresentation of employees of the Employer, within themeaningof'Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit consisting of all'powerhouseemployees,includingengineers,firemen, and the coalman and ashman, at the Em-ployer's Circleville,Ohio, plant, excluding all otherclassification,and guards and supervisors as defined in the Act 2The Intervenorand the Employer contend that only the existing plant-wide, unitis appropriate.The Employer manufactures corrugated paper from straw by achemical process, requiring a large amount of steam and heat.Thesteamand electrical generating equipment, together with varioustypes of auxiliary equipment, is located in a separate large room ofthe plant building.The' plant is operated on a three shift, 24-hourday, and 7-day week basis.Normally, one engineer and one firemanare in charge of the power equipment on each shift.They are skilledemployees, licensed by the State of Ohio.A coal and ashman bringsin the coal which is used for firing the boilers, and cleans out theashes.These employees are under the direct supervision of the "tour"foreman who is in charge of operations throughout the entire plant.The Employer and the' Intervenor contend that because of the in-tegration of the steam and electrical generating equipment with theEmployer's production operations, and the community of supervisionand various conditions of employment between the employees soughtby the Petitioner and the other employees in the plant, these em-ployees should not be severed from the existing plant-wide unit. Itis clear, however, that these employees compose a distinct, homoge-neous and functionally coherent group of a type to which we havegranted the opportunity for separate representation in other plantsin this industry, despite their previous inclusion in a broader unit .3We shall direct that an election be held among all the powerhouseemployees, includingengineers,firemen, and the coal and ashman,1Matter of Best Motor Lines,80 N. L.R. B. 314;Matter of Murlin Manufacturing Com.pang,80 N. L. R. B.309;Matter of AluminumCo. ofAmerica(Harvard Plant,Cleveland),80 N. L. R. B. 1342.9 The Intervenor moved to dismiss the petition on the ground of a variance between theoriginal and amended petitions.The original petition contained a request for a unit of"power plant employees,4 engineers and 4 firemen." In the amended petition the unit wasdescribed as "All powerhouse employees,including engineers,firemen and coal and ashman."This does not appear to constitute a substantial variation of the unit description.Themotion to dismiss is denied.sMatter ofWestVirginia Pulp and Paper Company,81 N. L.R. B. 261;Matter ofCollinsManufacturing Company,81 N. L. R. B. 267.See alsoMatter of AlderwoodProducts Corporation,81 N. L.R. B. 186. 426DECISIONS OF.NATIONAL: =LABOR:RELATIONS BOARDexcluding all other classifications, pr'ofessiolial^ employees,guards,and supervisors as defined in the Act. In view -of the. fact, however,that these employees are presently a part of a plant-wide unit, we'shallmake no final unit determination at this time, but shall firsthereinafter directed.If a majority vote for the Petitioner, theywill be taken to' have indicated' their desire to constitutea separatebargaining unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations Boardin the voting group described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to'^reinstatement,'to determine whetheror'not they desire to be represented, for purposes of collective bar-gaining, by International Union of- Operating Engineers, Local 89,A. F. of L.,.,s The Intervenor will not be accorded a place on the ballot in the election herein directed,because it is not in compliance with the filing requirements of Section 9 (f), (g), and (h) ofthe Act.r.,.